Case 1:17-cv-01665-NLH-JS Document 113 Filed 09/13/19 Page 1 of 3 PageID: 2092




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                 : 1:17-cv-1665 (NLH/JS)
IN RE TORONTO-DOMINION BANK
                                                 :
SECURITIES LITIGATION
                                                 :
                                                 : Class Action
                                                 :
                                                 :
                                                 :
                                                 :


         PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION
            SETTLEMENT, CERTIFICATION OF SETTLEMENT CLASS,
                  AND APPROVAL OF PLAN OF ALLOCATION

       PLEASE TAKE NOTICE that Lead Plaintiff Ethan Silverman and Plaintiff Mark

Blumenthal (together, “Plaintiffs”), by and through their attorneys Pomerantz LLP, individually

and on behalf of all Settlement Class Members, will and hereby do move this Court on October 3,

2019, at 3:30 p.m., the date and time previously set by the Honorable Noel L. Hillman, U.S.D.J.

at the Mitchell H. Cohen Building & U.S. Courthouse, 4th and Cooper Streets, Camden, NJ 08101,

for an order granting final approval of the Settlement, certifying the Settlement Class1, and

approval of the Plan of Allocation. Additionally, pursuant to paragraph 2.7 of the Stipulation,

Plaintiffs hereby request that the Court approve an additional three hundred thousand dollars

($300,000.00) be transferred from the Settlement Account to the Notice & Administration Account

to cover costs and expenses of delivering notice and settlement administration.

       This motion is based on the accompanying Memorandum of Law, the Declaration of

Matthew L. Tuccillo, Esq., the Declaration of Ed Barrero, the Declaration of Ethan Silverman, and

the Declaration of Mark Blumenthal, all filed simultaneously herewith, and the pleadings and


1
  Unless otherwise stated, all capitalized terms used herein have the same definitions as assigned
in the Stipulation of Settlement, dated June 20, 2019 (Dkt. No. 109-9) (“Stipulation”).
Case 1:17-cv-01665-NLH-JS Document 113 Filed 09/13/19 Page 2 of 3 PageID: 2093




records on file in this action, including, without limitation, the Stipulation and the exhibits thereto,

and other such matters and argument as the Court may consider at the hearing on this motion.


Dated: September 12, 2019
                                                    Respectfully submitted,

                                                    LITE DEPALMA GREENBERG, LLC

                                                    /s/ Bruce D. Greenberg
                                                    Bruce D. Greenberg
                                                    570 Broad Street
                                                    Suite 1201
                                                    Newark, NJ 07102
                                                    Telephone: (973) 877-3820
                                                    Facsimile: (973) 623-0858
                                                    Email: bgreenberg@litedepalma.com

                                                    Plaintiffs’ Liaison Counsel

                                                    POMERANTZ LLP
                                                    Jeremy A. Lieberman
                                                    Matthew L. Tuccillo
                                                    Jennifer Banner Sobers
                                                    600 Third Avenue, 20th Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (212) 661-8665
                                                    Email: jalieberman@pomlaw.com
                                                           mltuccillo@pomlaw.com
                                                           jbsobers@pomlaw.com

                                                    POMERANTZ LLP
                                                    Patrick V. Dahlstrom
                                                    10 South La Salle Street, Suite 3505
                                                    Chicago, Illinois 60603
                                                    Telephone: (312) 377-1181
                                                    Facsimile: (312) 377-1184
                                                    Email: pdahlstrom@pomlaw.com

                                                    Plaintiffs’ Lead Counsel




                                                   2
Case 1:17-cv-01665-NLH-JS Document 113 Filed 09/13/19 Page 3 of 3 PageID: 2094




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this, the 12th day of September, 2019, a true and correct copy of the

foregoing was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing, as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Bruce D. Greenberg
                                                    Bruce D. Greenberg




                                                   3
